United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2959
                                    ___________

Andrew L. Williams,                   *
                                      *
           Appellant,                 * Appeal from the United States
                                      * District Court for the
     v.                               * Eastern District of Arkansas.
                                      *
Arkansas Department of Correction,    *        [UNPUBLISHED]
                                      *
           Appellee.                  *
                                 ___________

                          Submitted: February 18, 2000
                              Filed: February 28, 2000
                                  ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Andrew Williams appeals the judgment the District Court1 entered upon a jury
verdict in favor of the Arkansas Department of Correction (ADC) in his employment
discrimination case. After reviewing the record, we conclude the District Court did not
abuse its discretion in denying Williams’s motion for default judgment because the
original defendants had filed a motion to dismiss and their answer was not yet due. See
Fed. R. Civ. P. 12(a)(4)(A); Harris v. St. Louis Police Dep't, 164 F.3d 1085, 1086 (8th


      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas.
Cir. 1998) (per curiam) (standard of review). Nor did the District Court abuse its
discretion by finding the ADC had not “failed to respond” to a discovery request, and
thus denying Williams’s motion for summary judgment; or by later ruling that the ADC
had complied with an order granting Williams’s motion to compel discovery. See
Credit Lyonnais, S.A. v. SGC Int’l, Inc., 160 F.3d 428, 430 (8th Cir. 1998) (appeals
court reviews district court’s application of discovery rules for abuse of discretion).
Finally, we see no abuse of discretion in the District Court’s denial of appointed
counsel’s motion to withdraw, which Williams had opposed; or in the denial of
Williams’s motion to act as co-counsel, cf. United States v. Einfeldt, 138 F.3d 373, 378
(8th Cir.) (district court has discretion to provide standby counsel for criminal
defendant), cert. denied, 525 U.S. 851 (1998); United States v. Brown, No. 95-1616,
1995 WL 732803, at *3 (8th Cir. Dec. 12, 1995) (unpublished per curiam) (criminal
defendant does not have constitutional right to act as co-counsel), cert. denied, 517
U.S. 1174 (1996).

      Accordingly, we affirm the judgment of the District Court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-